369 F.2d 692
Charles SIMS, Appellant,v.BERKELEY LOAN AND THRIFT CORPORATION, a corporation, Appellee.In the Matter of Charles Sims, Bankrupt.
No. 10603.
United States Court of Appeals Fourth Circuit.
Argued November 4, 1966.
Decided December 2, 1966.

E. F. Lark, Charles Town, W. Va., for appellant.
Earl W. Weller, Martinsburg, W. Va. (Vance E. Sencindiver, Martinsburg, W. Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit Judges.
HAYNSWORTH, Chief Judge:


1
This is an appeal by the bankrupt from an order denying a discharge in bankruptcy. Because of the absence of sufficient supporting findings, we are unable to affirm.


2
The principal creditor objected to the discharge, contending falsity in a financial statement given to it some four years before the petition was filed, a failure to explain the disposition of certain liquid assets shown on the earlier financial statement and unreported in the bankruptcy schedules, a failure to account for certain other assets as to which there was a prima facie showing of possession at some time preceding the filing of the petition, and the failure to keep adequate records.


3
The Referee denied the discharge in an order which contained no findings of fact. After the filing of the petition to review with the District Court, the Referee prepared and filed a certificate containing conclusory findings of fact, but without any underlying findings to support the conclusions. The District Court accepted the conclusory findings.


4
In the hearing on appeal, this Court undertook to elicit information about the essential subsidiary facts upon which the conclusory findings would depend. We were unable to obtain any enlightenment from the attorneys, whose knowledge of the basic facts appeared to be as vague and indefinite as our own. Under the circumstances, we think it appropriate to vacate the order denying the bankrupt's discharge, with instructions that, if the objector wishes to pursue the matter, the case be referred back to the Referee with instructions to permit the parties to offer additional evidence and, thereupon, to make specific findings of fact sufficient to support any ultimate conclusions he may then make.


5
Vacated and remanded.